Citation Nr: 0608851	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for coronary artery 
disease (CAD) claimed as secondary to diabetes mellitus or 
ulcerative colitis.

4.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from September 1968 to 
September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO, by which the 
RO denied, in pertinent part, entitlement to the benefits 
enumerated above.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not shown to be 
related to his active duty service and did not manifest 
within one year of separation from service; the veteran did 
not serve in the Republic of Vietnam.

2.  Ulcerative colitis is not shown to be related to the 
veteran's active duty service.

3.  CAD is not shown to be related to the veteran's active 
duty service, did not manifest within one year of his 
separation from service, and it is not the proximate result 
of a service-connected disability. 

4.  Hypertension is not shown to be related to the veteran's 
active duty service and did not manifest within one year of 
the veteran's separation from service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Ulcerative colitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

3.  CAD was not incurred in or aggravated by service, may not 
be so presumed, and is not the proximate result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2005).

4.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in March and April 2003 (and prior to the initial 
adjudication of these claim) the RO sent the veteran letters 
that informed him of the evidence necessary to establish 
service connection for the above-listed disabilities, what 
evidence they would obtain and what evidence he should 
submit.  Collectively, these letters also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to his claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for Type II diabetes mellitus, ulcerative colitis, 
CAD, and hypertension, and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file also contains post-service private medical 
treatment records identified by the veteran.  There is no 
indication of any VA medical treatment.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was not afforded medical examinations pertinent 
to the claims as there is no indication that any of his 
claimed disabilities are related to service or a service-
connected disability.  A medical opinion need only be 
obtained if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  Regarding all 
of the claims, the second element is absent.  VA, indeed, is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, CAD, and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Also, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Type II diabetes mellitus is deemed associated with herbicide 
exposure.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001) (which added diabetes mellitus (Type 2) to 
the list of presumptive diseases as due to herbicide 
exposure).  Diabetes mellitus Type II shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Most diseases associated with exposure to herbicide agents 
listed in § 3.309, to include Type II diabetes mellitus, will 
be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during service, provided that the 
disease listed shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).


Diabetes mellitus Type II

In a December 2002 statement, the veteran indicated that he 
did not serve on land in the Republic of Vietnam.  In June 
2003, the National Personnel Records Center indicated that 
the veteran served in the Navy on board ships that were in 
the official waters of Vietnam.  The records, however, 
contained insufficient information regarding in-country 
service.  According to the foregoing, the veteran's 
conditions of service do not appear to include visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
Thus, he cannot benefit from the provisions allowing 
presumptive service connection for diabetes mellitus based on 
Vietnam service.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. 
§§ 3.307, 3.309.

Furthermore, service connection for diabetes mellitus cannot 
be granted presumptively as a chronic condition because it is 
not shown to have manifested within one year of separation 
from service.  38 U.S.C.A. §§ 1102, 1112; 38 C.F.R. §§ 3.307, 
3.309.  It is unclear when diabetes mellitus was diagnosed.  
However, the earliest post-service medical records are dated 
in the latter half of the 1980's, and these do not pertain to 
diabetes mellitus.  There is no indication or suggestion that 
the veteran's diabetes mellitus had its onset within one year 
of separation.  Thus, service connection on a presumptive 
basis is denied in this regard as well.  Id.

The service medical records are silent regarding diabetes 
mellitus.  The post-service medical evidence reveals 
diagnoses of diabetes mellitus.  However, these medical 
records do not reflect any association between the veteran's 
diabetes mellitus and service.  Absent such a nexus, service 
connection for diabetes mellitus on a direct basis is denied.  
38 C.F.R. § 3.303. 

The Board notes that the veteran's opinion as to the etiology 
of his diabetes mellitus is not one upon which the Board may 
rely, as it is of little probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  There is no competent evidence 
of Vietnam service, onset within one year of separation, or 
of any other link between the veteran's diabetes mellitus and 
service.  As stated above, the veteran's assertions do not 
constitute competent medical evidence.  As the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Ulcerative colitis

The service medical records reflect treatment for diarrhea on 
a few occasions in 1972.  The diarrhea was not noted to be 
attributed to ulcerative colitis, nor was this disability 
diagnosed during service.  On separation, in September 1972, 
no pertinent findings were made.  

The evidence of record reveals that the veteran has been 
suffering from ulcerative colitis since approximately 1987.  
Thus, the disease did not have its onset until many years 
after service.  As in this instance, absent an indication of 
a nexus between a present disability and service, service 
connection for that disability must be denied.  38 C.F.R. 
§ 3.303.  Therefore, service connection for ulcerative 
colitis is denied.

The Board is aware of the veteran's contention that diarrhea 
in service constituted the onset of his ulcerative colitis.  
The veteran, however, is not competent to provide medical 
opinions upon which the Board may rely.  Espiritu, supra.  In 
any event, the service medical records reveal no diagnosis of 
ulcerative colitis and it is not even indicated as a possible 
or provisional diagnosis.

There is no competent evidence of a nexus between the 
veteran's ulcerative colitis and service.  Thus, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.


CAD 

Because service connection for diabetes mellitus and 
ulcerative colitis has been denied, service connection for 
CAD as secondary to one or both of these disabilities cannot 
be granted.  38 C.F.R. § 3.310.  Under the law, the veteran 
lacks legal grounds to establish entitlement to service 
connection for diabetes mellitus on a secondary basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Insofar as service connection 
is not in effect for the disabilities claimed by the veteran 
to have proximally caused diabetes mellitus, service 
connection on a secondary basis is not applicable under the 
law. 

The service medical records are silent as to CAD.  The 
veteran's heart was noted to be normal on separation 
examination of September 1972.  The post service medical 
evidence reflects the presence of CAD, but there is no 
indication, nor has it been contended, that CAD was diagnosed 
within a year of the veteran's separation from service.  In 
any event, none of the medical evidence indicates a nexus 
between CAD and service.  Absent a nexus between CAD and 
service, service connection for CAD on a direct basis is 
denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


Hypertension 

The service medical records are silent regarding a diagnosis 
of hypertension.  A blood pressure reading of 136/82 was 
indicated on a September 1972 separation examination.  
Currently, however, the record reflects clear diagnoses of 
hypertension.  However, there is no competent medical 
evidence linking the veteran's current hypertension with 
service.  Absent a nexus between a present disability and 
service, service connection must be denied.  Because such a 
nexus is missing, service connection for hypertension is 
denied.  38 C.F.R. § 3.303.

The Board acknowledges the veteran's allegations regarding a 
link between his hypertension and service.  The veteran's 
opinion regarding the etiology of his hypertension, however, 
is not one upon which the Board may rely.  Espiritu, supra.

The Board notes that the earliest post-service medical 
records are dated in the latter half of the 1980's.  Thus, 
there is no indication that hypertension manifested within a 
year of separation from service.  As such, service connection 
on a presumptive basis for hypertension is denied as well.  
38 C.F.R. §§ 3.307, 3.309.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


